USDC SDNY
Case 1:19-cv-07131-ALC Document 24 Filed 09/18/19 Pagsototstnt

ELECTRONICALLY FILED
DOC#:

DATE FILED: _4 iS | eid

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

 

Respondents.

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to the Court that certain Parties are unavailable on October 10,
2019 at 3:00 p.m. for a Status Conference, the Parties are hereby ORDERED to confer with
each other and provide the Court with an appropriate date and time for a Status Conference from
following list:

October 8, 2019 at 3:00 p.m.

October 16, 2019 at 1:30 p.m.

October 17, 2019 at 1:00 p.m.

October 22, 2019 at 11:00 p.m.
The Parties are hereby ORDERED to submit a Joint Status Report on or before September 30,

2019 indicating an appropriate date and time.

SO ORDERED.
Dated: September 18, 2019
New York, New York

A WL. CARTER, JR.
_ United States District Judge

 
